Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 12 and 13 applicant claims “and so forth”, however the pattern of scoring is not understood by examiner, thus how the pattern would continue is unknown.
In re claims 12 and 13, applicant claims “awards scores in an arithmetical manner” vs claim 13 “awards scores in a geometrical manner”.  This is not understood.  Although an arithmetical manner would be understood in a vacuum, it is not understood what is meant by using an arithmetical and geometrical scoring manner, as claim 13 depends upon claim 12
Claim 13 recites the limitation "the vertical score".  There is insufficient antecedent basis for this limitation in the claim.  It is unknown what a vertical score is
In re claim 12, applicant claims “1 point is awarded when only one column is not completed”, but then states “2 points per card are awarded when 1 column is complete” “3 points per card are 
Claims 14 and 15 are rejected for including the indefinite language of the claims to which they depend
As best understood by examiner claims 12 and 13 are attempting to claim the rules of the game Go-Stop as this appears to be the game described in the specification, and claim 16 uses the terms “chok” “sseul” “ttadak” and “poktan” which appear to be terms of the game Go-Stop, thus for purposes of compact prosecution, as these claims are not understood by examiner, these will be read as being the scoring method of the game Go-Stop.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12, 13, 16, and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Gostop (game, as evidence by pagat.com) in view of Crawford (US 20060058092) in further view of Manzo (US 20060063587)
In re claims 1, Gostop discloses
Playing a game using a deck of playing cards (hereinafter “cards”)  (pages 1-2, a pack of flower cards, known as Hwatu is used.  The instant application is also directed to the playing card game of Hwatu, see paragraph 3 of the instant application.  Hwatu’s most popular game is known as Go-Stop)
Deal out the cards as a plurality of player cards (cards held by the players) (pages 4-5, in the 2 player version of the game, each player has 10 cards dealt to them), table cards (table face-up cards) (pages 4-5 in the 2 player game, 8 face up cards are dealt in the centre) and table standby cards (table face down cards)  (pages 4-5, “the remaining cards are placed face down in a stack in the centre of the table to form a drawing stock”, this is shown in the diagram)
When a player proceeds with a game and acquires a table face-up card, move and arrange the acquired card to and on a card arrangement board of the corresponding player (page 6, acquiring a table face up card is described in the prior art as “capture”, the cards are moved to a “capture area”) and award a score according to a combination of cards, and when the combination of cards is changed, change the score and provide the changed score to the player (page 9 discloses the score of a variety of different capture cards, with pages 10 and 11 further describing examples of how scoring occurs)
Gostop fails to disclose that the game is provided by a game server to a plurality of player terminals with a game progress screen, however Crawford discloses a multi-player card game being provided by a game server to a plurality of player terminals with a game progress screen (figure 5 server #50, EPIA 34, paragraph 61-62, the modules run the player interaction areas 24 and display and run the user interfaces.  Each of the user interfaces can be seen in figure 6 #34, as well as figure 8 #34.  The full player interface can be seen in figures 9-10).  This combination would teach the game of Gostop onto a computer system as described in Crawford.  It would have been obvious to one of ordinary skill in the art 
Gostop in view of Crawford further fails to disclose a storytelling advertisement contained in playing cards when each player arranges the playing cards on his or her card arrangement board, and outputs a product advertisement associated with a corresponding storytelling advertisement onto a corresponding player based product advertisement window of the game progress screen, however Manzo discloses a storytelling advertisement contained in playing cards (figure 10, “XYZ!”, paragraph 1068 is an advertisement for Sponsor XYZ.  With respect to “when each player arranges the playing cards on his or her card arrangement board”, although Manzo fails to disclose a card arrangement board similar to that of claim 1 which are player arrangement board for when cards are acquired, the cards are arranged horizontally, and Gostop discloses card arrangement similar to that of the instant application’s claims, thus this limitation is taught in combination.  With respect to “storytelling”, the broadest reasonable interpretation read in light of the specification is simply that it is clearly informing the player to purchase something.  Instant application, figure 8 and 12 “Just do it” is displaying Nike along with its slogan as an example of “storytelling”.  The specification provides no indication of some greater story than this, and thus under the broadest reasonable interpretation, the advertisement for sponsor XYZ reads on the limitation as claimed), and outputs a product advertisement associated with a corresponding storytelling advertisement onto a corresponding player based product advertisement window of the game progress screen (figure 8 #212, paragraph 104.  Although this is shown as being in two separate embodiments, paragraph 107 discloses “the forging advertisement location examples can be combined in any manner.  For example advertisements can be presented as a location separate from the gaming visuals (such as cards), in conjunction with advertisements on either front or back of the cards”.  This would teach providing the advertisement shown in figure 8 and figure 10 at the same time which reads on this limitation).  It would have been obvious to one of ordinary skill in the art before the 
In re claim 9, Gostop discloses
Playing a game using a deck of playing cards (hereinafter “cards”)  (pages 1-2, a pack of flower cards, known as Hwatu is used.  The instant application is also directed to the playing card game of Hwatu, see paragraph 3 of the instant application.  Hwatu’s most popular game is known as Go-Stop)
(b) Deal out the cards as cards held by first and second players (pages 4-5, in the 2 player version of the game, each player has 10 cards dealt to them), table cards (table face-up cards) (pages 4-5 in the 2 player game, 8 face up cards are dealt in the centre) and table standby cards (table face down cards)  (pages 4-5, “the remaining cards are placed face down in a stack in the centre of the table to form a drawing stock”, this is shown in the diagram)
(c) When any one of the first and second proceeds with a game and acquires a table face-up card, move and arrange the acquired card to and on a card arrangement board of the corresponding player (page 6, acquiring a table face up card is described in the prior art as “capture”, the cards are moved to a “capture area”) 
(d) award a score according to a combination of cards, € when the combination of cards is changed, change the score and provide the changed score to the player (page 9 discloses the score of a variety of different capture cards, with pages 10 and 11 further describing examples of how scoring occurs)
(f) award a score for one round game to each of the first and second player by repeating steps c to e until the player cards are exhausted (page 7 “the play continues like this until someone stops the game or until the cards run out
(g) accumulating scores for an overall game by repeating steps (a) to (f) up to a final round of a game and (h) determining a player having the larger cumulative score to be a winner (page 8 play continues for several rounds until a target score is reached and a winner is determined)
Gostop fails to disclose that the game is provided by a game server to a plurality of player terminals with a game progress screen, however Crawford discloses a multi-player card game being provided by a game server to a plurality of player terminals with a game progress screen (figure 5 server #50, EPIA 34, paragraph 61-62, the modules run the player interaction areas 24 and display and run the user interfaces.  Each of the user interfaces can be seen in figure 6 #34, as well as figure 8 #34.  The full player interface can be seen in figures 9-10).  This combination would teach the game of Gostop onto a computer system as described in Crawford.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Gostop with Crawford in order to automate the role of a dealer.
Gostop in view of Crawford further fails to disclose a storytelling advertisement contained in playing cards when each player arranges the playing cards on his or her card arrangement board, and outputs a product advertisement associated with a corresponding storytelling advertisement onto a corresponding player based product advertisement window of the game progress screen, however Manzo discloses a storytelling advertisement contained in playing cards (figure 10, “XYZ!”, paragraph 1068 is an advertisement for Sponsor XYZ.  With respect to “when each player arranges the playing cards on his or her card arrangement board”, although Manzo fails to disclose a card arrangement board similar to that of claim 1 which are player arrangement board for when cards are acquired, the cards are arranged horizontally, and Gostop discloses card arrangement similar to that of the instant application’s claims, thus this limitation is taught in combination.  With respect to “storytelling”, the broadest reasonable interpretation read in light of the specification is simply that it is clearly informing the player to purchase something.  Instant application, figure 8 and 12 “Just do it” is displaying Nike along with its 
In re claim 2, Crawford discloses the plurality of player terminals is a first and second player terminals (figure 5 shows a first and second player terminal as well as a variety of other player terminals) and Gostop discloses the plurality of player cards is first and second player cards (pages 4-5 discloses a 2 player game wherein each player gets player cards dealt to them)
In re claims 3 and 10, Gostop discloses the card arrangement board is configured to be arranged in a same configuration as the cards used in the game, is provided to each player, and allows cards acquired by each player during a game process to be arranged thereon (pages 4-5, the captured cards are to be arranged into brights, animals, ribbons, and junk so that the state of the game is clear)
In re claims 4 and 17, Gostop discloses the card arrangement board serves as criteria for allowing different scores to be awarded according to a combination of arranged cards (pages 4-5 these cards are arranged, and then scored as per pages 9-11 as described above) and Manzo discloses clearly 
In re claim 6, Manzo the playing cards are marked with numbers in order to indicate differences in sequence, four cards are allocated to each of the numbers and the four cards are marked with patterns in order to allocate differences among them (figure 10, a typical 52 card deck of cards has 4 cards which are differentiated by a club, heart, diamond or spade). 
In re claim 7, Manzo discloses numbers and patterns are marked on upper or lower portions of first sides of the cards in small sizes, and character or images adapted to convert an advertisement into a story are marked on center portions of the cards in sizes larger than those of the numbers and patterns (figure 10)
In re claim 8, Manzo discloses the game server issues an entry coupon to a player who completes an advertising story using acquired cards on the card arrangement board or a player who has more cumulative score at the end of the game and pays prize money through drawing (figures 11 and 12, players are provided with an opportunity to win a gift certificate thru a drawing)
In re claims 12 and 13, as best understood by examiner, these limitations are claiming the scoring system of Gostop which is taught by the prior art of Gostop (see pages 9-11)
In re claim 16, Gostop discloses invests the player with a right to take one card from the cards arranged on an oppontent player card arrangement board when the player performs a chok, a sseul, a ttadak, a hand-poktan, or a table-poktan during the game and moves and arranges one selected specific card on the card table arrangement board of the corresponding player (sseul, ttadak, and chok are described in the special events section of page  7, in these special events, an opponent surrenders 1 junk card)
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gostop in view of Crawford in view of Manzo in view of Cannon (US 20020183105).

In re  5 and 11, Gostop in view of Crawford in view of Manzo discloses the claimed invention except for configuring the game progress screen such that the player cards, table cards, and table standby cards are located in the center portion of the screen, the card arrangement boards for the respective players are located on the left side thereof, and product advertisement windows for respective players and a chat window are located on a right side thereof, however Gostop in view of Crawford in view of Manzo in combination discloses the game progress screen, player card table cards, table standby cards, card arrangement boards, and product advertisement windows as described in the rejection set forth above, thus the missing portion of this limitation is the particular arrangement of the cards on particular portions of the screen.  Manzo discloses providing a game portion within the center portion of the screen with the advertising on the bottom portion of the screen (figure 8).  Cannon teaches that players may arrange a variety of windows of a game machine however they see fit including the size and location (paragraph 60).  As the particular arrangement of the screens does not modify the operation of the device, the invention is unpatentable over Gostop in view of Crawford in view of Manzo in view of Cannon  (See MPEP 2144.04 VI C “In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).”)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Gostop in view of Crawford in view of Manzon with Cannon in order to allow for the player to organize the game screen however they see fit to increase ease of use.
Allowable Subject Matter
s 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        /THOMAS H HENRY/Examiner, Art Unit 3715